UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 4, 2007 CHINDEX INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 0-24624 13-3097642 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7201 WISCONSIN AVENUE BETHESDA, MARYLAND 20814 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(301) 215−7777 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) [ ] Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) [ ] Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Item 1.01.Entry into Material Definitive Agreement. On June 4, 2007, the Board of Directors of Chindex International, Inc. (the “Company”) adopted a Stockholder Rights Plan by declaring a dividend distribution of one Right for each outstanding share of common stock, par value $.01 per share, of the Company, regardless of class (the “Common Shares”), to stockholders of record on June 14, 2007 (the “Record Date”).Each Right entitles the registered holder to purchase from the Company a unit (“Unit”) consisting of one one-hundredth of a share of SeriesA Junior Participating Preferred Stock, par value $.01 per share, of the Company (the “Preferred Shares”), at a price of $58 per Unit (the “Purchase Price”), subject to adjustment.The description and terms of the Rights are set forth in a Rights Agreement (the “Rights Agreement”) between the Company and American Stock Transfer &
